DETAILED ACTION
This Corrected Notice of Allowability corrects the allowed claims listed under “Conclusion” from “Claims 61, 63-79, 81, 82, 84-86, and 89 are allowed.” to “Claims 61, 64-79, 81, 82, 84-86, and 89 are allowed.” The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 61, 63-79, and 81-89 are pending as filed in the 08/08/2022 Preliminary Amendment. 

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this Examiner’s Amendment was given in a telephone interview with Daniel Leo on 08/09/2022. Please amend the claims as follows:

Claim 61:  A method to grow a plurality of cannabis plants, the method comprises:
growing said plurality of cannabis plants within an interior of an enclosure; condensing water vapor from within said interior of said enclosure to produce condensate; mixing said condensate with an additional source of water to produce a water mixture; supplying said water mixture to said plurality of cannabis plants, wherein: 
said additional source of water includes treated water, said treated water comprises water treated by a water treatment system, said water treatment system is selected from the group consisting of an ultraviolet unit, an ozone unit, a microwave unit, activated carbon, a cation, an anion, an adsorbent, and a membrane.

Claims 83, 87, and 88:  Cancel.

Claim 84:  Please replace “83” with “61”.

Claim 86:  A method to grow a plurality of cannabis plants, the method comprises: growing said plurality of cannabis plants within an interior of an enclosure; condensing water vapor from within said interior of said enclosure to produce condensate; treating said condensate in a water treatment system to produce treated condensate, wherein said water treatment system is selected from the group consisting of an ultraviolet unit, an ozone unit, a microwave unit, activated carbon, a cation, an anion, an adsorbent, and a membrane; and supplying said treated condensate to said plurality of cannabis plants, wherein:
before treating said condensate, mixing said condensate with an additional source of water, wherein:
said additional source of water comprises treated water, wherein said treated water comprises water treated by an ultraviolet unit, an ozone unit, a microwave unit, activated carbon, a cation, an anion, an adsorbent, and/or a membrane.


Relevant Art
	US20160212948A1 (published 07/28/2016) discloses an automated greenhouse with an atmospheric water maker system that extracts water from ambient air eliminating the need to use city or tap water. This water maker system has a vent with an electrostatic air filter with moist air being drawn past an evaporator. The evaporator is based upon a refrigerant flow having a compressor for the refrigerant placed through a condenser with a fan expelling hot air through the exit vents. Condensate is collected and ozonated and then pumped through water filters to a holding tank. At least one water maker is employed, a 4 ton atmospheric water generator capable of about 40 USG/day, and multiple water makers may be placed in parallel. ([0036]). US20160212948A1 does not appear to contemplate additional water sources that are treated by ultraviolet unit, an ozone unit, a microwave unit, activated carbon, a cation, an anion, an adsorbent, or a membrane and mixed with the water vapor condensate from within the enclosure, but instead atmospheric condensate which is collected as leachate and blended with ozonated condensate and undergoes induced hydrodynamic cavitation and electrolysis and ultrasonic transduction to induce acoustic cavitation resulting in a treated fluid that is introduced into the greenhouse. (claim 1; [0036]).
	Dorais, M., et al., Impact of water quality and irrigation management on organic greenhouse horticulture. BioGreenhouse COST Action FA 1105, www.biogreenhouse.org (2016). Dorais teaches that evoptranspired water condenses against the interior of a greenhouse, depending on the interior and outside climatic conditions and ventiliation rate. (pp. 15 and 31). Dorais explains the condensed water is very pure and reused via a collection system to avoid dripping into the soil. Id. 
Lindblom, J., et al., WIT Transactions on Ecology and the Environment, “Subsurface Irrigation By Condensation Of Humid Air,” 96:181 (2006). Lindblom describes condensation irrigation as a method for solar desalination and irrigation, whereby solar stills are used to humidify ambient air flowing over a saline water surface in stills. The warm air is cooled in an subsurface system of pipes and precipitates as freshwater, which percolates through the pipes and serves as a plant water source. (Abstract).   
	US20060123699A1 (published 06/15/2006) describes a method of irrigation by condensation within a greenhouse that contains an air humidifier with a semi-permeable membrane permitting passage of water vapor between opposite sides of the membrane in the presence of a vapor pressure gradient, as well as a condenser to condense the humidified air into a condensate used for irrigating the plants. (Abstract; Figs. 1-4; claims 1-24).

Conclusion
Claims 61, 63-79, 81, 82, 84-86, and 89 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.

/MICHAEL BARKER/
Primary Examiner, Art Unit 1655